Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16, lines 13-15, recites “the one or more processors configured to utilize one or more annotators with the one or more elements to generated an annotated representation of the one or more elements”.  The word “generated” is interpreted as “generate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Soultan (US 2020/0076538, filed Aug. 29, 2018) in view of Cookson (US 20160259778).
As per claim 1. Soultan teaches one or more processors and at least one memory device (Fig. 1); 
([0015], [0049], receiving communication data from a user via one or more external devices 14 such as a keyboard, a pointing device, a display 24, etc.]), the one or more processors configured to utilize one or more annotators with the machine representation of the received communication data to generate an annotated machine representation of the received communication data ([0071], generating semantic labels and annotating the received messages with the corresponding labels); 
the one or more processors configured to compare the annotated machine representation of the received communication data to one or more rule engines ([0061], wherein the generation of alert notifications is based on the text of communication and predefined rules or laws, geographic location, topic/thread, or other factors); and 
the one or more processors configured to transmit an initiation action signal based on the comparison of the annotated machine representation of the received communication data to the one or more rule engines ([0061], providing, where applicable, alert notifications when the issuing of communications (e.g., social media post) may have a potential negative impact to the user).
Soultan does not explicitly disclose convert the received communication data into a machine representation.  However, the communication data presented via the user interface of Fig. 1 is necessarily converted into the format of the displayed message.  Otherwise it would not be readable and presented as shown at Fig. 1.  Therefore, it would have been obvious at the time the application was filed for the system of Soultan to perform the claimed feature of converting 
Furthermore, Cookson in the same field of endeavor teaches converting communication data or messages into graphs showing relationships between the messages ([0066]).  Therefore, it would have been obvious at the time the application was filed to use the above features of Cookson with communication system of Soultan, in order to improve information retrieval and processing.
As per claim 2, Sultan teaches, wherein the initiation action signal implements a real time action ([0002], [0060], real time communication of alert notifications).
As per claim 3, Sultan teaches, wherein the real time action includes at least one of a language suggestion, a warning, a quarantining of one or more messages, or a disabling of a communication device ([0060]- [0061], communicating of alert notifications).
As per claim 4, Sultan teaches, wherein the initiation action signal implements a retroactive action ([0082], wherein the initiation action signal implements historical data of error logs and messages versions learned during machine learning operation).
As per claim 5, Sultan teaches wherein the retroactive action includes at least one of a first time period report, an index communication list, a historical report, a training class option, a real-time training class, or a scheduled training class ([0082], wherein the initiation action signal implement historical data of error logs and messages versions learned during machine learning operation).
As per claim 6, Sultan teaches wherein the initiation action signal implements a predictive action ([0059]- [0061], providing of alert notifications).
As per claim 7, Sultan teaches wherein the predictive action includes at least one of a language suggestion, a warning, a quarantining of one or more messages, an approval level requirement, a disabling of the one or more messages, or a disabling of a communication device ([0059]- [0061], providing alert notifications, correct or modify messages).
As per claim 8, Sultan teaches wherein based on the predictive action being one of the quarantining of one or more messages, the approval level requirement, the disabling of the one or more messages, or the disabling of the communication device, the one or more processors are configured to transmit an approval requirement signal to a review process ([0060], the mechanisms may then require the user to provide feedback (e.g., reason, percentage of applicability/ accuracy, etc.), in order to proceed with the message).
As per claim 9, Sultan teaches one or more processors and at least one memory device (Fig. 1);
the one or more processors configured to receive communication data, the one or more processors configured to convert the received communication data into a machine representation of the received communication data ([0015], [0049], receiving communication data from a user via one or more external devices 14 such as a keyboard, a pointing device, a display 24, etc.]), the one or more processors configured to obtain data from at least one of a contractor data source, a corporation data source, a court data source, a legal data source, a social capital data source, a human resources data source, a contract data source, Internet data, one or more sensors, one or more cameras, one or more body devices, one or more microphones, or a governmental data source ([0014], [0059], Worldwide Interbank Financial Telecommunication ("SWIFT") messages, countryspecific laws, organizational policies, ethical and emotional impacts), 
[0071], generating semantic labels and annotating the received messages with the corresponding labels), 
the one or more processors configured to compare the annotated machine representation of the received communication data to one or more rule engines ([0061], wherein the generation of alert notifications is based on the text of communication and predefined rules or laws, geographic location, topic/thread, or other factors); and 
the one or more processors configured to transmit an initiation action signal based on the comparison of the annotated machine representation of the received communication data to the one or more rule engines ([0061], providing, where applicable, alert notifications when the issuing of communications (e.g., social media post) may have a potential negative impact to the user).
Soultan does not explicitly disclose convert the received communication data into a machine representation.  However, the communication data presented via the user interface of Fig. 1 is necessarily converted into the format of the displayed message.  Otherwise it would not be readable and presented as shown at Fig. 1.  Therefore, it would have been obvious at the time the application was filed for the system of Soultan to perform the claimed feature of converting the received communication data into a machine representation.  This would improve learning and sharing of information.
Furthermore, Cookson in the same field of endeavor teaches converting communication data or messages into graphs showing relationships between the messages ([0066]).  Therefore, it would have been obvious at the time the application was filed to use the above features of 
As per claim 12, Soultan teaches wherein a second annotator is a country of origin of a first recipient of the communication data ([0059], wherein the appropriateness checking functionality may be made against multifaceted factors such as countryspecific laws).
As per claim 13, Soultan teaches wherein the second annotator was derived from an Internet Protocol address ([0028], resource pooling, wherein provided resources are able to specify location at a higher level of abstraction ( e.g. country, state, or datacenter).
As per claim 14, Soultan teaches wherein a third annotator is based on one or more characteristics of a message in the communication data ([0059], [0061], annotation determined based on a particular type communication data
As per claim 15, Soultan teaches wherein the one or more characteristics of the message are determined via an annotator protocol applied to the communication data ([0059], [0061], wherein communication data is determined to have a negative impact).
As per claim 16 Soultan teaches one or more processors and at least one memory device including one or more modules (Fig. 1); 
a transceiver configured to receive communication data ([0015], [0049], receiving communication data from a user via one or more external devices 14 such as a keyboard, a pointing device, a display 24, etc.]); 
the one or more processors configured to obtain data from at least one of a contractor data source, a corporation data source, a court data source, a legal data source, a social capital data source, a human resources data source, a contract data source, Internet data, one or more sensors, one or more cameras, one or more body devices, one or more microphones, or a governmental ([0014], [0059], Worldwide Interbank Financial Telecommunication ("SWIFT") messages, countryspecific laws, organizational policies, ethical and emotional impacts), 
the one or more processors configured to utilize one or more annotators with the one or more elements to generated an annotated representation of the one or more elements ([0071], generating semantic labels and annotating the received messages with the corresponding labels), 
the one or more processors configured to compare the annotated representation of the one or more elements to one or more rule engines ([0061], wherein the generation of alert notifications is based on the text of communication and predefined rules or laws, geographic location, topic/thread, or other factors); and 
the one or more processors configured to transmit an initiation action signal based on the comparison of the annotated representation of the one or more elements to the one or more rule engines ([0061], providing, where applicable, alert notifications when the issuing of communications (e.g., social media post) may have a potential negative impact to the user).
Soultan does not explicitly disclose Soultan does not explicitly disclose converting the received communication data into a machine representation; and dissecting the received communication data into one or more elements where the one or more elements are a subset of one or more communication elements.  
However, the communication data presented via the user interface of Fig. 1 is necessarily converted into the format of the displayed message.  Otherwise it would not be readable and presented as shown at Fig. 1.  Therefore, it would have been obvious at the time the application was filed for the system of Soultan to perform the claimed feature of converting the received communication data into a machine representation.  This would improve learning and sharing of information.  Furthermore, Cookson in the same field of endeavor teaches converting ([0034], wherein a set of rules is used to identify possible segments delimiters).  Therefore, it would have been obvious at the time the application was filed to use the above features of Cookson with communication system of Soultan, in order to improve information retrieval and processing.
As per claim 17, Soultan teaches wherein the one or more processors are configured to initiate one or more actions from the device based on at least one of a time of day, a device location, a device type, a recipient data, a message type, a sender type, a sender's history, a sender's data, the sender type and sender location, a recipient type, a recipient's history, a recipient's data, or the receipt type and a recipient location ([0082], historical data, [0059], contextual factors such as the author's profile, the type of audience, time and location of posting, and the like).
As per claim 18, Soultan teaches wherein the one or more actions includes restricting communications which includes at least one of disabling the device, blocking a communication package, or transmitting the communication package to an approval level ([0060], the approval mechanisms may then require the user to provide feedback (e.g., reason, percentage of applicability/ accuracy, etc.), in order to proceed with the message).
As per claim 19, Sultan teaches wherein the communication package is the received communication data ([0003], communication message is considered a package).

As per claim 20, Sultan does not explicitly disclose wherein the communication package is a subset of the received communication data. Cookson in the same field of endeavor teaches wherein the communication package is a subset of the received communication data ([0103], different segments of the email and also any attached images or documents are considered subsets of the package).  Therefore, it would have been obvious at the time the application was filed to use the above features of Cookson with communication system of Soultan, in order to improve information retrieval and processing.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Soultan in view of Cookson, and further in view of Wagner (US 2009/0222296).
	As per claim 10, Soultan does not explicitly disclose wherein a first annotator is a gender of a sender of the communication data.
	Wagner in the same field of endeavor teaches a system for personalizing electronic messages, wherein disclosed a gender annotator ([0019]-[0020].  Therefore, it would have been obvious at the time the application was filed to use the Wagner’s gender annotator with the system of Soultan in order to annotate the gender of the electronic message sender. This would generate more appropriate and personalized messages.
As per claim 11, Soultan does not explicitly disclose wherein the first annotator was derived from data received from the human resources data source.  Wagner in the same field of endeavor teaches a system for personalizing electronic messages, wherein the first annotator was derived from data received from the human resources data source ([0017], income is considered as human resources data).

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638. The examiner can normally be reached M-F 9 Am - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.